        Case 1:18-cr-00527-KMW Document 161 Filed 11/21/19 Page 1 of 1


 TAYLOR & COHEN LLP                                                                      40 Worth Stree~ 10th Floor
                                                                                         New York, NY 10013
                                                                                         Tel (212) 257-1900

                                                                                     US-981:SBN>Yenllp.com
                                                                                     DOCUMENT
                                  November 21, 2019                                  ELECTRONICALLY FILED
                                                                                     DOC #: - - - - - , - ---:--
                                                                                     DATE FILED: l t /cl~ 1         I
                                                                                                                        It
The Honorable Kimba M. Wood
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
                                                                                      MEMO ENDORSED
Re: United States v. Jermaine Myrie, 18 CR 527 (KMW)

Dear Judge Wood:

       I represent Jermaine Myrie in the above-referenced case pursuant to the
CJA. Mr. Myrie's sentencing is currently scheduled for December 10, 2019.
Following a recent conversation with Mr. Myrie, I am writing to request that the
Court appoint additional CJA counsel to discuss sentencing with Mr. Myrie and to
evaluate his options concerning his representation in this case. I understand from
chambers that the Court is available for a conference on December 3, 2019 at 11 am
and request that the conference be scheduled for that time.
                                                                                                                        0    ,~
                                                                                                                                    J.
                                                                                                                        {-; <ar-A(.fJ-

       Additionally, I respectfully request an adjournment of Mr. Myrie's sentencing/          J
to a date in February 2020, so that Mr. Myrie can have an opportunity to discuss __Jbre(f\-\t"
his sentencing with second-opinion counsel and make an informed decision as to        ~
how to proceed. This is the second request for an adjournment of Mr. Myrie's
sentencing, which was originally scheduled for November 13, 2019. The previous
request for a one-month adjournment was granted by the Court (see Doc.# 149).

       Thank you for your attention to this matter.
Respectfully,                         ~n+tnc.iAj                   ,s   ec.tl-JC>vf"(J.           ~       "'->..tJ~y,

/ s/                                     f-t L::>   Y'\.(~   "1     I ;t , ~ 0         ~ I I ·. 0 C " ·:;_
                                                                                    ')...~ '
                                    1)..Q.+<. n~CI\. "'-t,, s LA. !? y'Y\ , 5. ~ , ., " , .s ~ LU b j .J a 11wef n-t
Zachary S. Taylor                          a.~ , ~ o ;i.o .             6       e. o, M.1u,.::r
                                                                            CJv..                       'Su.'='~,~~, ~ , s
cc:    Mollie Bracewell, Esq. (by ECF)    J...,\.M_               \:,'j ~ brxAC"lj $               1   '2.,02-0 ·
       Elinor Tarlow, Esq. (by ECF)
       Jacob Guttwillig, Esq. (by ECF)
             Assistant United States Attorneys
                                                                            SO ORDERED:                   N.Y., N.Y.


                                                                                    KIMBA M. WOOD
                                                                                               U.S.D.J.
